DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed January 14, 2020, is entered.  Applicant amended claims 3-15.  No new matter is entered.  Claims 1-15 are pending before the Office for review.
(2)
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
(3)
Claim Objections
Claim 1 is objected to because of the following informalities:  the “2” in “H2” in line 1 should be formatted as a subscript.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “an hydrogen collecting deposit” in line 6 should be “a hydrogen collecting deposit”.  Appropriate correction is required.

1 is objected to because of the following informalities:  “a first photoanode electrode” in line 10 should be “the first photoanode electrode” based on the previous use of the claim term in line 3.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “a second electrode” in line 21 should be “the second electrode” based on the previous use of the claim term in line 3.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  each “2” in “TiO2” should be formatted as a subscript.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  each “2” in “TiO2” should be formatted as a subscript.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the “2” in “TiO2” in line 12 should be formatted as a subscript.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “an hydrogen collecting deposit” in line 16 should be “a hydrogen collecting deposit”.  Appropriate correction is required.
(4)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 allows for the possibility that the layer of a visible or UV and visible transparent conductor material is a transparent conducting polymer.  The use of “such as” to identify possible transparent conducting polymers renders the claim indefinite as to whether the specifically identified materials are required or if only a transparent conducting polymer is required.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites exemplary materials for the visible or UV and visible radiation transparent conductor material of the first photoanode electrode, the first conductive metallic material, the second conductive metallic material and the visible or UV and visible radiation transparent conductive material of the second electrode.  It’s unclear whether the exemplary materials are limiting or optional.  Specifically, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 is additionally unclear as to whether the first photoanode electrode, first conductive metallic material, second electrode and second conductive metallic material refer to those introduced in claim 1 or if a second set of such elements is required by claim 4.  Applicant should use “the” in place of “a” when referring to a claim term that has been previously 
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites exemplary materials for the visible or UV and visible radiation transparent conductor material.  It’s unclear whether the exemplary materials are limiting or optional.  Specifically, it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 require that “there are deposited between 100-400 layers of the proton pumping photoactive biological layer” on the first or second conductive metallic material, respectively.  The use of the phrasing “there are deposited” renders the claim ambiguous as to whether a product-by-process claim is being defined or if the biological layer is formed in situ.

(5)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 does not further limit the independent claim.  Specifically, claim 15 does not recite a structural feature that limits the photoelectric conversion element from the bio sensitized photoelectric conversion device recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1, 3, 6-8 and 11-14 are allowed.
Claims 2, 4, 5, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Ang et al. (U.S. Patent No. 4,215,182) teaches a photoelectric conversion device comprising first and second compartments with a bacteriorhodopsin photosensitizer (Figure and Col. 4, Lines 6-60) but fails to teach or fairly suggest a device meeting the cumulative requirements of the claimed invention.
Hutchings et al. (WO 2013/041086 A1), which is cited in Applicant’s IDS and the PCT search report, teaches a reversible photoelectric conversion device comprising first and second compartments, the first compartment comprising a photoanode electrode with a polymeric membrane disposed between the first and second compartment.  Figure 1.  The prior art of record, individually or in combination, fails to teach or fairly suggest a photoelectric conversion device meeting the requirements of the claimed invention, such as a second electrode being located within the first compartment with the photoanode electrode, wherein at least one of the photoanode or second electrode comprises a proton pumping photoactive biological layer comprising oriented purple membrane coating containing bacteriorhodopsin protein.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796